         Case 3:17-cv-00558-SRU Document 721 Filed 03/01/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 IN RE TEVA SECURITIES LITIGATION                  No. 3:17-cv-00558 (SRU)
 _______________________________________

 THIS DOCUMENT RELATES TO:                         No. 3:17-cv-00558 (SRU)

                                                   March 1, 2021


                             DEFENDANTS’ MOTION TO SEAL

       Pursuant to Local Rule 5(e), Defendants Teva Pharmaceutical Industries Ltd., Erez

Vigodman, Eyal Desheh, Sigurdur Olafsson, Deborah Griffin, Kåre Schultz, Michael McClellan,

Yitzhak Peterburg, and Teva Pharmaceutical Finance Netherlands III B.V. (“Defendants”),

respectfully move for leave to file under seal portions of Defendants’ Notice Regarding Case

Management Status (“Notice”), and certain exhibits attached thereto. As provided under Local

Rule 5(e)(4)(a), Defendants (1) have filed this motion to seal as a public motion, (2) will file a

redacted version of each document sought to be sealed as public documents, and (3) will file

unredacted copies of each document sought to be sealed as sealed documents.

       In particular, Defendants request permission to seal Exhibits D, E, F, G, H, I, and J, and

the portions of the Notice citing, referring, and including information from such exhibits. First,

Defendants seek to seal Exhibits D, E, and F, which are letters submitted by Plaintiffs’ counsel to

Defendants’ counsel, which were designated as “Confidential” under the Standing Protective

Order (ECF 77). Defendants also seek to seal portions of their Notice that refer to, cite to, and

include information from Exhibits D, E, and F. Defendants do not agree that good cause exists to

seal these letters, and those portions of the Notice referring thereto. Defendants nonetheless have

submitted this motion to seal in accordance with Paragraph 14 of the Standing Protective Order

and to afford Plaintiffs, as designating parties of Designated Material under the Standing Protective
         Case 3:17-cv-00558-SRU Document 721 Filed 03/01/21 Page 2 of 4




Order, an opportunity to identify which information they wish to be kept under seal and to make a

particularized showing of good cause as to why that information should be kept under seal.

       Second, for similar reasons, Defendants request permission to file under seal Exhibits H

and I. These documents were produced by Defendants. Defendants designated Exhibit H as

“Confidential-Attorney’s Eyes Only” and designated Exhibit I as “Confidential.” Exhibits D, E,

and F refer to and incorporate information in Exhibits H and I. Thus, in accordance with Paragraph

14 of the Standing Protective Order, Defendants seek to seal Exhibits H and I until such time as

Plaintiffs have had an opportunity to identify which information they wish to be kept under seal

and to make a particularized showing of good cause as to why that information should be kept

under seal.

       Third, Defendants request permission to file under seal Exhibit G, which was designated

by Plaintiffs as “Confidential.” As to Exhibit G, Defendants take no position concerning whether

good cause exists to seal it. Rather, Defendants have submitted this motion to seal to afford

Plaintiffs, as designating parties of Designated Material under the Standing Protective Order, an

opportunity to identify which information from Exhibit G they wish to be kept under seal and to

make a particularized showing of good cause as to why that information should be kept under seal.

       Finally, Defendants request permission to file under seal Exhibit J, which has been jointly

designated by the parties as “Confidential-Attorney’s Eyes Only.” Exhibit J is a draft report of the

neutral expert, Stroz Friedberg, which was jointly retained by the parties to conduct a forensic

analysis and recovery of mobile devices used by former Teva employee, Maureen Cavanaugh. In

connection with that examination, the parties stipulated to the Agreed Protocol for Forensic

Inspection (ECF 574) (the “Agreed Protocol”). In the Agreed Protocol, the parties agreed that

such report of the neutral expert would be designated as “Confidential–Attorneys’ Eyes Only.”



                                                 2
         Case 3:17-cv-00558-SRU Document 721 Filed 03/01/21 Page 3 of 4




(Id. ¶ 5.) Defendants submit that the report, which is Exhibit J to the Notice, should be filed under

seal because it has not been finalized, and because it contains personal identifying information.

       WHEREFORE, Defendants respectfully request to file under seal portions of the Notice,

and certain exhibits attached thereto (Exhibits D, E, F, G, H, and I), until such time as the

Designating Parties are afforded an opportunity to establish good cause for the information to

remain under seal, and to file under seal Exhibit J and portions of the Notice citing thereto, together

with such other and further relief as this Court deems just and proper.

                                                      Respectfully submitted,

                                                      DEFENDANTS TEVA
                                                      PHARMACEUTICAL INDUSTRIES LTD.;
                                                      EREZ VIGODMAN; EYAL DESHEH;
                                                      SIGURDUR OLAFSSON; DEBORAH
                                                      GRIFFIN; KÅRE SCHULTZ; MICHAEL
                                                      MCCLELLAN; YITZHAK PETERBURG;
                                                      and TEVA PHARMACEUTICAL FINANCE
                                                      NETHERLANDS III B.V.


                                                      /s/ Sheron Korpus
                                                      Sheron Korpus (admitted pro hac vice)
                                                      Andrew Schwartz (admitted pro hac vice)
                                                      KASOWITZ BENSON TORRES LLP
                                                      1633 Broadway
                                                      New York, New York 10019
                                                      Tel.: (212) 506-1969
                                                      Fax: (212) 500-3469
                                                      skorpus@kasowitz.com
                                                      aschwartz@kasowitz.com




                                                  3
Case 3:17-cv-00558-SRU Document 721 Filed 03/01/21 Page 4 of 4




                                  Jordan D. Hershman (admitted pro hac vice)
                                  Jason D. Frank (admitted pro hac vice)
                                  Emily E. Renshaw (admitted pro hac vice)
                                  Andrew M. Buttaro (ct30882)
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  One Federal Street
                                  Boston, MA 02110
                                  Tel: (617) 341-7700
                                  Fax: (617) 341-7701
                                  jordan.hershman@morganlewis.com
                                  jason.frank@morganlewis.com
                                  emily.renshaw@morganlewis.com
                                  andrew.buttaro@morganlewis.com


                                  Counsel for Defendants
                                  – and –
                                  Jill M. O’Toole (ct27116)
                                  SHIPMAN & GOODWIN LLP
                                  One Constitution Plaza
                                  Hartford, Connecticut 06103-1919
                                  Tel.: (860) 251-5000
                                  Fax: (860) 251-5218
                                  jotoole@goodwin.com

                                  Counsel for Defendants except Kåre Schultz




                              4
